Exhibit 10.2

 



Plasma Exosome Concentration in Cancer Patients Undergoing Treatment

 

Objectives of the Study:

 

This is a pilot study of a putative biomarker, circulating exosomes, which are
increased in patients with cancer and hypothesized to play a role in
tumor-associated immune suppression. We will address the following Specific
Aims:

 

1)Characterize the baseline concentration of circulation exosomes in patients
with various tumor types (in and around the time of diagnosis) and the kinetics
of longitudinal changes in the circulating exosome concentration associated with
primary therapy (surgery, radiation therapy, chemotherapy, and/or neoadjuvant
chemotherapy).

2)In patients with metastatic tumor burden, examine baseline and longitudinal
changes associated with chemotherapy treatment.

3)In patients with metastatic tumor burden evaluate associations between changes
in circulating exosome concentrations and response to chemotherapy.

 

RESEARCH DESIGN AND METHODS

Overview of Study Design

This proposed clinical study will provide critical initial data to direct future
clinical investigations of a novel treatment approach using extracorporeal
hemofiltration for the removal of tumor-derived exosomes. Exosomes are small,
30-120 nm, membrane bound vesicles shed from all cells, but at higher levels
from tumor cells [1], providing a logical candidate for the association between
tumor burden and tumor-associated immune suppression. First described > 30 years
ago, exosomes were originally thought to be cellular “garbage bags,” found in
the peripheral blood, containing proteins (including various receptors and
signaling molecules) and nucleic acids, (genomic, mRNA, and microRNAs) [1, 2].
Exosomes are now recognized to have many biological functions including
expressing tumor associated antigens [3-7], to tumor-associated immune
suppression [8-19], and have been hypothesized to directly contribute to the
metastatic process and treatment resistance, but with mechanisms less well
characterized [8, 12, 20-23]. It has been observed that circulating exosome
concentration is increased in patients with metastatic melanoma, ovarian
epithelial, prostate and colorectal neoplasms [24-29] and as such is
hypothesized to vary with tumor burden.

 

Exosome ELLSA:

Previous studies have established that tumor- secreted exosomes display high
mannose glycoprotein signatures on their surfaces [30], thus sharing this
feature in common with enveloped viruses. To this end, Aethlon has examined
exosomes from various tumor sources and tested their binding to GNA affinity
matrices, in vitro, in studies with Dr. Douglas Taylor. In a variation of a
traditional ELISA, GNA was used as a substrate for coating plates to measure
exosome binding, enzyme linked lectin sorbent assay (ELLSA). Ovarian cancer
exosomes that were purified by a conventional ultracentrifugation method bound
to GNA and were detectable against a mannan standard curve, Figure 1.

 

 [ex1002_01.jpg]

FIGURE 1. Exosome ELLSA. Binding of purified exosomes from an ovarian cancer
patient (obtained by ultracentrifugation) to GNA coated plates (1 μg/mL) in a
modified ELISA assay using serial dilutions of mannan and HRP labeled GNA as a
detection agent to generate a standard curve.

 

 



1

 

 

Aethlon’s initial studies were conducted by Dr. Douglas Taylor using exosomes
from ovarian cancer patients. Exosomes were purified from ascites fluid of two
ovarian cancer patients using an established ultracentrifugation method [31, 32]
or using the Hemopurifier®. The Hemopurifier® provides the capacity to elute
adsorbed exosomes for subsequent evaluation. Analysis of the tumor-associated
exosome marker, EpCAM, revealed that the presence of EpCAM in the material
eluted from the Hemopurifier® as well as in the control exosome preparation,
Figure 2 Panel A.

 

[ex1002_02.jpg] 

 

FIGURE 2. Panel A: Western blot for EpCam in conventionally purified exosomes
and exosomes eluted from the Hemopurifier from ascites of 2 cancer patients.
Panel B: Effect of co-culture of eluted exosomes at increasing concentrations
with Jurkat T cells followed by western blotting of cell lysates for CD3 zeta
chain and phospho JAK3. C=control (no exosomes).

 

Subjects and Recruitment:

Subject Recruitment/Informed Consent: Recruitment of participants in the study
will be through the use of internal and outside referrals to the University of
California, Irvine (UCI) Medical Center (UCIMC). Review and approval of this
human protocol will be conducted by the UCI Institutional Review Board (IRB)
Human Subjects Review Committee. Subjects must be able to understand and sign an
informed consent form, which must comply with U.S. regulations (U.S. 21 CFR 50)
and ICH guidelines to be eligible for this trial. All study materials, including
consent forms will be provided in the patient’s primary language. In addition,
each subject will be given a copy of the consent form, the Experimental
Subjects’ Bill of Rights, and HIPAA Release form, all of which will be explained
to the subject.

 

Accrual Capacity: The NCI designated Chao Family Comprehensive Cancer Center
(CFCCC) at UCI has an active clinical cancer care and research program. UCI
Medical Center has a large referral base and sufficient numbers of patients will
be available for enrollment onto the protocol described herein. Data from the
cancer registry documents that over the past three years, we have seen a steady
rise from our baseline of approximately 1700 individual new “analytic” patients:
2010 = 1697, 2011 = 2000, 2012 = 2164, 2013 = 2189 (with 257 of these being new
cases with metastatic disease) and are on track for a further increase in 2014.
We have an outstanding record of accrual to clinical trials with over 24% of
patients being accrued to clinical studies in each of these three years; the
national average at NCI designated comprehensive cancer centers is 15% and
nation wide is only 5%. Even given a conservative 30% accrual rate of screened
and eligible patients and not accounting from recruitment from the larger
surrounding non-UCI affiliated oncology care community, we have adequate
capacity to successfully complete accrual to this study.

 

 

 



2

 

 

 

Study Population Demographics: Those who satisfy the inclusion/exclusion
criteria and will be enrolled in the study. Patient enrollment will include all
ethnic groups and both genders as available. The current demographics of the
patient population seen at CFCCC and the University of California at Irvine
Medical Center are as follows: 42% male; 59% female; 45%Caucasian; 5% Black; 20%
Asian; 30% Hispanic.

 

Study Endpoints

A. Baseline circulating exosome concentration

B. Longitudinal changes in circulating exosome concentrations associated with
tumor treatment.

C. Association of longitudinal changes in circulating exosome concentrations
with response to treatment.

 

Evaluation of clinical outcome per se, (i.e., progression free or overall
survival) is beyond the scope of this pilot study, we will explore potential
associations with clinical outcomes and the putative biomarker, circulating
exosome concentration which will provide additional pilot data to direct future
studies.

 

Study Population - Patient Inclusion and Exclusion Criteria

Patients with a diagnosis of cancer are potential subjects for this study.

In order to be eligible for this study, patients must meet all of the following
criteria:

1. Patients must have a histologically proven diagnosis of cancer.

2. Have measurable tumor burden.

3. Expected survival must be greater than six (6) months.

4. A Karnofsky Performance Status (KPS) must be 70 or greater, equivalent to
ECOG 0 to ≈2 (Appendix A).

5. Patients must be >21 years of age.

6. Patients must be able to understand and sign an informed consent form, which
must comply with U.S. regulations (U.S. 21 CFR 50) and ICH guidelines.

 

Patients with any one of the following conditions must be excluded from this
trial:

1. History of repeated central line associated thrombosis or bleeding diathesis.

2. Chronic anti-coagulation therapy.

3. More than one malignant diagnosis, except for the basal cell epithelioma of
the skin.

4. Persistent fever greater than 38 C.

5. Calculated CrCl less than 60 ml/min.

6. Required use of chronic corticosteroids or immune suppression for any reason
including an organ allograft or HIV infection

7. Patients with any acute or chronic illness including cardiovascular disease
or history of myocardial infarction, autoimmune state, or any psychiatric
illness that in the opinion of the Investigators would compromise treatment.

 

Study Design/Sample Size:

As this is a pilot, hypothesis generating early phase non-randomized, clinical
study, designed to provide initial characterization of a tumor biomarker, and is
not a hypothesis testing Phase II or III study, standard calculations of “power”
or “sample size” are not appropriate or applicable for this study. It is not
known if there are significant differences in circulating exosome concentrations
by tumor type, treatment type, or kinetics of treatment response. Thus, the
final target study cohort size will be dependent upon early observations in a
range of subjects from various tumor types. We will employ cohort expansion
modifications as indicated. We initially plan on enrolling 5 patients with
defined tumor types, see table next page, for a total initial study population
of 45 subjects.

 

 



3

 

 

If analysis of the initial 5 subjects with a given tumor type suggests impact of
histologic subtype (e.g. for breast cancer – hormone receptor positive, HER2/neu
positive, triple negative, lobular vs. ductal), treatment type or kinetics of
treatment response; expansion cohorts consisting of 5 subjects will be added,
via modification of the IRB approved protocol, as needed to characterize the
impact of these factors on circulating exosome concentrations.

Tumor Type Study Cohort

Approximate number of cases at UCIMC on

treatment with tumor present - 2013

Breast adenocarcinoma 5 30 Colorectal 5 21 Gastric & Gastroesophageal 5 30
Pancreatic 5 60 Cholangiocarcinoma 5 9 Lung (NSCLC) 5 44 Head & Neck (SCC) 5 42
Melanoma 5 22 Ovarian adenocarcinoma 5 23

 

Research Methodology/Study Procedures

 

Enrolled subjects will have standard phlebotomy performed with collection of
blood into 4 ml vacutainer tubes containing K2EDTA anticoagulant. These tubes
will be transported to Dr. Nelson’s laboratory at 4 C (in the presence of a cool
pack) for centrifugation at 300 g (≈ 1200 RPM for tabletopcentrifuge - Beckman
GH-3.8). Plasma will be removed from the vacutainer tube and distributed as 1 ml
aliquots into 1.5 ml eppendorf snap top tubes labeled with the subjects 4 digit
study ID number (e.g. 1001, cohort 1, subject #1). These tubes will be placed at
-80 C until shipment on dry ice to Princeton NJ, for assay of exosome
concentration.

 

Subjects will have phlebotomy performed immediately before the administration of
treatment, primary treatment or treatment for advanced disease. This blood
sample will be collected prior to the administration of any pre-medications for
subsequent treatment, (surgery, chemotherapy, chemoradiation, or radiation
alone, the latter will be rare). Each sample will be labeled to identify the
patient as with any other biospecimen collected for clinical evaluation.
Ideally, the first sample will be collected before any treatment has been
initiated, however there is no absolute requirement that the patients have not
received prior treatment if they have advanced disease. For those patients
continuing treatment but with measurable, advanced disease, progression free
survival and time to treatment failure will have less meaning and we
hypothesize, will be less likely to demonstrate associations with circulating
exosome concentrations. Never the less, the first collection will be considered
the patient’s baseline value. For multiple day regimens, patients will have 4 ml
of blood collected on the first and last day of the chemotherapy regimen.
Additional 4 ml samples will be collected no more frequent than weekly during
the first four weeks of enrollment on this protocol. Thus, regardless of whether
treatment is primary (for a new diagnosis and therefore potentially primary
surgical treatment), is neoadjuvant, or is secondary for advanced disease the
subjects will get a minimum of 4 x 4 ml phlebotomy samples collected in the
first month. Thereafter, phlebotomy will be performed with each cycle of
chemotherapy (neoadjuvant or secondary) or with each post primary treatment
follow-up visit for no more than 6 months from the baseline collection.

 

 

 



4

 

 

 

Endpoint Data and Evaluations:

Circulating Exosome Concentrations:

Samples of plasma shipped frozen to Princeton NJ, will be analyzed in replicate
via the ELLSA assay described above, quantifying the concentration of
circulating exocomes in each sample. Raw and mean data will be provided for data
analyses. Grubbs test will be used to identify outliers from triplicate or
larger replicate determinations of exosome concentration from each sample.

 

Other Data to be Collected:

Treatment and Response: Patients may be receiving so called “targeted
therapies”, standard cytotoxic chemotherapy, combined chemoradiation, and/or
symptomatic/palliative support without cytotoxic therapies. Select agents can
induce different types of tumor cell death and may have different effects on the
release of tumor-associated exosomes. It is conceivable that an immediate and
profound cytotoxic effect may lead to a transient “bolus” release of
tumor-associated exosomes. Thus, treatment administered will be collected to
investigate the impact of particular agents or combinations thereof, on the
longitudinal changes in circulating exosome concentration. Additionally, we will
collect tumor response data from the clinician’s notes to assess the association
between changes in tumor burden and the longitudinal changes in circulating
exosome concentrations.

 

Progression Free Survival and Time to Relapse: All patients will be followed
from the time of enrollment for PFS and TTR for a maximum of five years. These
clinical parameters will be used to investigate potential associations with
longitudinal changes in the circulating exosome concentration.

 

Sociodemographic Characteristics: Race and ethnicity will be recorded for all
participants in order to ascertain whether these impact circulating exosome
concentration. This will inform the design of future studies. In addition, the
use of prescription and nonprescription medications will be recorded as these
may also confound the circulating exosome concentration.

 

Cancer & Medical History: Diagnosis, prior treatment, comorbidities, as well as
histology classification will be recorded. Social history including education
level, activity level, will also be recorded to investigate potential
confounding co-variables.

 

Statistical Considerations & Data Analysis

Descriptive statistics will be computed to summarize demographic and background
variables, efficacy variables and toxicity variables. Comparisons of baseline
characteristics will be performed using univariate analysis of variance for
continuous variables and Chi-square analyses for categoric variables. Changes
over time in circulating exosome concentrations and associations with other
categoric variables will be evaluated by multivariate analysis of variance
methods for repeated measures. Because this is an early phase study, the sample
size is not based on the power necessary to test a hypotheses for a given or
expected effect size.

 

Risk

The risk to the subjects is limited to the risk of phlebotomy and the risk of
breach of HIPAA security Phlebotomy Risk: Collection of blood during the
phlebotomy visit may cause pain, brief dizziness, possible fainting, slight
bleeding, swelling or bruising at the collection site, and a very remote chance
of infection. To minimize this risk certified and experienced phlebotomists or
RNs will collect the specimens.

 

 



5

 

 

HIPAA Risk: We recognize that there is a risk for confidential information to be
exposed. Biomarkers are stored in Dr. Nelson’s laboratory. Clinical data is
maintained within the EMR and if transferred to any desktop computer, that
computer will be maintained in a locked office, encrypted and password protected
in accordance with University of California policies. Access to the computers
and files is restricted by a high security system through password. Within our
secure network, data will only be accessible to the study personnel who have
signed confidentiality agreements, taken online IRB tutorials for the protection
of human subjects and taken the Health Insurance Portability and Accountability
Act online tutorial. Computers are located in offices where office doors are
closed and locked after working hours and during weekends. All office doors are
locked after working hours and during weekends. To additionally protect the
confidentiality of participants, our central informatics system includes the
following features: 1) use of encryption software to secure data transport; 2) a
firewall system that protects the informatics network from intrusion or
unauthorized access; 3) access to the central informatics system requires a
valid password; 4) confidential data are stored in a separate secure database
table and linked to data in other tables by a number only with no personal
identifiers; 5) extract files and reports will not contain any confidential
information.

 

Potential Benefits of the Proposed Research to Subjects and Others:

There will be no benefits for participants in the study.

 

 



6

 

 

References:

1.Thery, C., Exosomes: secreted vesicles and intercellular communications. F1000
Biol Rep, 2011. 3: p. 15.

2.Valenti, R., et al., Human tumor-released microvesicles promote the
differentiation of myeloid cells with transforming growth factor-beta-mediated
suppressive activity on T lymphocytes. Cancer Res,2 006. 66(18): p. 9290-8.

3.Schartz, N.E., et al., From the antigen-presenting cell to the
antigen-presenting vesicle: the exosomes. Curr Opin Mol Ther, 2002. 4(4): p.
372-81.

4.Wolfers, J., et al., Tumor-derived exosomes are a source of shared tumor
rejection antigens for CTL cross-priming. Nat Med, 2001. 7(3): p. 297-303.

5.Mignot, G., et al., Prospects for exosomes in immunotherapy of cancer. J Cell
Mol Med, 2006. 10(2): p. 376-88.

6.Delcayre, A. and J.B. Le Pecq, Exosomes as novel therapeutic nanodevices. Curr
Opin Mol Ther, 2006. 8(1): p. 31-8.

7.Hao, S., T. Moyana, and J. Xiang, Review: cancer immunotherapy by
exosome-based vaccines. Cancer Biother Radiopharm, 2007. 22(5): p. 692-703.

8.Filipazzi, P., et al., Recent advances on the role of tumor exosomes in
immunosuppression and disease progression. Semin Cancer Biol, 2012. 22(4): p.
342-9.

9.Whiteside, T.L., Immune modulation of T-cell and NK (natural killer) cell
activities by TEXs (tumour-derived exosomes). Biochem Soc Trans, 2013. 41(1): p.
245-51.

10.Marton, A., et al., Melanoma cell-derived exosomes alter macrophage and
dendritic cell functions in vitro. Immunol Lett, 2012. 148(1): p. 34-8.

11.Peng, P., Y. Yan, and S. Keng, Exosomes in the ascites of ovarian cancer
patients: origin and effects on anti-tumor immunity. Oncol Rep, 2011. 25(3): p.
749-62.

12.Azmi, A.S., B. Bao, and F.H. Sarkar, Exosomes in cancer development,
metastasis, and drug resistance: a comprehensive review. Cancer Metastasis Rev,
2013.

13.Chalmin, F., et al., Membrane-associated Hsp72 from tumor-derived exosomes
mediates STAT3- dependent immunosuppressive function of mouse and human
myeloid-derived suppressor cells. J Clin Invest, 2010. 120(2): p. 457-71.

14.Xiang, X., et al., TLR2-mediated expansion of MDSCs is dependent on the
source of tumor exosomes. Am J Pathol, 2010. 177(4): p. 1606-10.

15.Liu, Y., et al., Contribution of MyD88 to the tumor exosome-mediated
induction of myeloid derived suppressor cells. Am J Pathol, 2010. 176(5): p.
2490-9.

16.Xiang, X., et al., Induction of myeloid-derived suppressor cells by tumor
exosomes. Int J Cancer, 2009. 124(11): p. 2621-33.

17.Yu, S., et al., Tumor exosomes inhibit differentiation of bone marrow
dendritic cells. J Immunol, 2007. 178(11): p. 6867-75.

18.Clayton, A., et al., Human tumor-derived exosomes selectively impair
lymphocyte responses to interleukin-2. Cancer Res, 2007. 67(15): p. 7458-66.

19.Peche, H., et al., Induction of tolerance by exosomes and short-term
immunosuppression in a fully MHC-mismatched rat cardiac allograft model. Am J
Transplant, 2006. 6(7): p. 1541-50.

20.Rana, S., K. Malinowska, and M. Zoller, Exosomal tumor microRNA modulates
premetastatic organ cells. Neoplasia, 2013. 15(3): p. 281-95.

21.Hood, J.L., R.S. San, and S.A. Wickline, Exosomes released by melanoma cells
prepare sentinel lymph nodes for tumor metastasis. Cancer Res, 2011. 71(11): p.
3792-801.

22.Aung, T., et al., Exosomal evasion of humoral immunotherapy in aggressive
B-cell lymphoma modulated by ATP-binding cassette transporter A3. Proc Natl Acad
Sci U S A, 2011. 108(37): p.15336-41.

23.Pilzer, D., et al., Emission of membrane vesicles: roles in complement
resistance, immunity and cancer. Springer Semin Immunopathol, 2005. 27(3): p.
375-87.

24.Jimenez, C.R., et al., Proteomics of colorectal cancer: overview of discovery
studies and identification of commonly identified cancer-associated proteins and
candidate CRC serum markers. J Proteomics, 2010. 73(10): p. 1873-95.

25.Khan, S., et al., Plasma-derived exosomal survivin, a plausible biomarker for
early detection of prostate cancer. PLoS One, 2012. 7(10): p. e46737.

26.Kucharzewska, P., et al., Exosomes reflect the hypoxic status of glioma cells
and mediate hypoxia- dependent activation of vascular cells during tumor
development. Proc Natl Acad Sci U S A, 2013. 110(18): p. 7312-7.

27.Liang, B., et al., Characterization and proteomic analysis of ovarian
cancer-derived exosomes. J Proteomics, 2013. 80C: p. 171-182.

28.Logozzi, M., et al., High levels of exosomes expressing CD63 and caveolin-1
in plasma of melanoma patients. PLoS One, 2009. 4(4): p. e5219.

29.Silva, J., et al., Analysis of exosome release and its prognostic value in
human colorectal cancer. Genes Chromosomes Cancer, 2012. 51(4): p. 409-18.

30.Batista, B.S., et al., Identification of a conserved glycan signature for
microvesicles. J Proteome Res, 2011. 10(10): p. 4624-33.

31.Momen-Heravi, F., et al., Current methods for the isolation of extracellular
vesicles. Biol Chem, 2013. 394(10): p. 1253-62.

32.Thery, C., et al., Isolation and characterization of exosomes from cell
culture supernatants and biological fluids. Curr Protoc Cell Biol, 2006. Chapter
3: p. Unit 3 22.

 

 

 



7

